Citation Nr: 1115237	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability of the left lower extremity, to include the left foot and ankle.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability of the left arm and hand, to include an injury to the ulnar nerve.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for degenerative joint disease.

5.  Entitlement to service connection for an anxiety disorder. 




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in St. Louis, Missouri, which denied the claims on appeal. 

In July 2008, the Veteran also submitted a claim for nonservice-connected pension.  The RO provided a general VA examination in October 2008 in connection with this claim.  Thereafter, the RO issued a deferred rating decision in February 2009 finding that the Veteran's income exceeded the limit for pension benefits.  However, a rating decision, as well as documentation that the Veteran was notified of the decision and his appellate rights, is not of record.  The Board does not have jurisdiction over this claim and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the delay, remand of the Veteran's claims is warranted for further development.

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to assist in the development of a claim for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This duty includes assisting in obtaining relevant public and private records identified by the claimant.  See id.  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It is the responsibility of VA to obtain these records.  See 38 C.F.R. § 3.159.

Here, the March 2009 statement of the case (SOC) references VA treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee from October 1999 to February 2009.  These records are not in the claims file.  On remand, these records must be obtained and associated with the claims file, as well as any VA treatment records generated from 2009 to the present.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA treatment records from the VAMC in Memphis, Tennessee from October 1999 to the present and associate them with the claims file.  All efforts to obtain these records must be fully documented and associated with the claims file.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with the claims file. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



